Citation Nr: 0936116	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
employability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from March 1946 to January 1948 and from January 1951 to 
April 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional information is required to determine the degree of 
occupational impairment resulting from the Veteran's service-
connected disabilities, especially his hearing loss.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 200); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2008).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, 
but not to his age or impairment caused by any disabilities 
that are not service connected.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).

The Veteran has a 40 percent rating for his hearing loss, a 
10 percent rating for his tinnitus, a 10 percent rating for 
the residuals of a cold injury to the right upper extremity,  
a 10 percent rating for the residuals of a cold injury to the 
left upper extremity, a 10 percent rating for the residuals 
of a cold injury to the right lower extremity, and a 10 
percent rating for the residuals of a cold injury to the left 
lower extremity.  His combined disability rating is 70 
percent.  38 C.F.R. § 4.25.  Therefore, he satisfies the 
threshold minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU.

The medical and other records on file, however, do not 
clearly indicate whether the Veteran is unemployable as a 
result of his service-connected disabilities or, instead, 
because of other disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  For example, the 
report from his February 2008 VA medical evaluation states 
that his cold injury does not preclude employment.  The 
examiner, however, did not address the effects of his hearing 
loss and tinnitus on his employability or give any reason or 
rationale for why he is not working.  

Other evidence in the file consists of statements from the 
Veteran and his former employer.  The Veteran stated that he 
had not been employed since 2003 when he worked part-time as 
a limousine driver.  In listing the reason for being 
unemployed, he said that he quit the driver position because 
his gastrointestinal condition made it difficult to work the 
12 hour shifts required by that particular position.  But he 
stated that his hearing loss and cold injuries prevented him 
from finding other employment.  The statement from the former 
employer indicates the Veteran voluntarily quit his job, 
without indicating a reason for that resignation.  To accept 
or reject this lay evidence without a medical opinion would 
require the Board to impermissibly rely on its own medical 
judgment.  See Beaty, 6 Vet. App. at 534-35.

The record does not contain a satisfactory medical opinion as 
to whether the Veteran is able to secure and maintain 
substantially gainful employment (physical or sedentary) in 
light of his service-connected disabilities.  As stated by 
the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), 
the Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board may not offer its own 
opinion regarding whether the Veteran can perform work based 
on his current level of disabilities, a technique that the 
Court has previously determined to be "inadequate" in 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) 
(citations omitted).  A VA examination and opinion are 
therefore needed to fairly decide the TDIU claim at issue.

Accordingly, this case is REMANDED for the following 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the cumulative 
effect of all of his service-connected 
disabilities on his employability.  The 
claims file, including a complete copy of 
this remand, must be made available to 
and thoroughly reviewed by the examiner 
for the pertinent medical and other 
history.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities, either alone or 
in combination, which are:  (1) bilateral 
hearing loss - 40 percent disabling; (2) 
tinnitus - 10 percent; (3) residuals of a 
cold injury to the right upper extremity 
- 10 percent; (4) residuals of a cold 
injury to the left upper extremity - 10 
percent;  (5) residuals of a cold injury 
to the right lower extremity -  10 
percent; and (6) residuals of a cold 
injury to the left lower extremity.

The examiner must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain substantially gainful employment 
in light of his 
service-connected disabilities (that 
is, without considering any employment 
handicap he may have as a result of 
conditions that are not service 
connected, like his chronic renal 
failure, hypertension and 
gastroesophageal reflux disease 
(GERD)).  If the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



